      Case
                                3:20-cv-01035-SI
                                              Document
                                                     71   Filed 07/22/20   Page 1 of 3




              Matthew Borden, admitted pro hac vice
              borden@braunhagey.com
              J. Noah Hagey, admitted pro hac vice
              hagey@braunhagey.com
              Athul K. Acharya, OSB No. 152436
              acharya@braunhagey.com
              Gunnar K. Martz, admitted pro hac vice
              martz@braunhagey.com
              BRAUNHAGEY & BORDEN LLP
              351 California Street, Tenth Floor
              San Francisco, CA 94104
              Telephone: (415) 599-0210
              Kelly K. Simon, OSB No. 154213
              ksimon@aclu-or.org
              AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
              P.O. Box 40585
              Portland, OR 97240
              Telephone: (503) 227-6928
              Attorneys for Plaintiffs


                                             UNITED STATES DISTRICT COURT

                                                   DISTRICT OF OREGON

                                                    PORTLAND DIVISION

              INDEX NEWSPAPERS LLC, a Washington                    Case No. 3:20-cv-1035-SI
              limited-liability company, dba PORTLAND
              MERCURY; DOUG BROWN; BRIAN
              CONLEY; SAM GEHRKE; MATHIEU                           DECLARATION OF KARINA BROWN IN
              LEWIS-ROLLAND; KAT MAHONEY;                           SUPPORT OF PLAINTIFFS’ MOTION
              SERGIO OLMOS; JOHN RUDOFF;                            FOR TEMPORARY RESTRAINING
              ALEX MILAN TRACY; TUCK                                ORDER AND PRELIMINARY
              WOODSTOCK; JUSTIN YAU; and those                      INJUNCTION AGAINST DEFENDANTS
              similarly situated,                                   U.S. DEPARTMENT OF HOMELAND
                               Plaintiffs,                          SECURITY AND U.S. MARSHALS
                                                                    SERVICE
                         v.
              CITY OF PORTLAND, a municipal
              corporation; JOHN DOES 1-60, officers of
              Portland Police Bureau and other agencies
              working in concert; U.S. DEPARTMENT OF
              HOMELAND SECURITY; and U.S.
              MARSHALS SERVICE,
                               Defendants.

              PAGE 1          DECLARATION OF KARINA BROWN ISO MOTION FOR TRO AGAINST
                              FEDERAL DEFENDANTS
      Case
                                3:20-cv-01035-SI
                                              Document
                                                      71   Filed 07/22/20      Page 2 of 3




                         I, Karina Brown, declare:

                         1.     I am an Oregon resident who lives in the City of Portland. I am a staff reporter for

              Courthouse News, and my work has also appeared in the Willamette Week and Slate. I have

              attended the Portland protests for the purpose of documenting and reporting on them. If called as

              a witness, I could, and would, testify competently to the facts below.

                         2.     I have been a journalist for 15 years, and have reported on Portland protests since

              2017. When I report on protests, I wear a large press pass issued by Courthouse News that says

              “PRESS” on it in big block letters. I also carry a professional Sony RX100 IV camera.

                         3.     I reported on the protests downtown on the night of July 17, 2020, and into the

              morning of July 18. All night, I was waving my press badge, shooting photos, and yelling at

              federal agents and local police that I was press.

                         4.     Around 3:00 a.m., officers were riding riot vans, hanging off the sides on runner

              boards, chasing groups of protesters around downtown. I could not tell if they were local police

              or federal agents as they were dressed in very similar black uniforms.

                         5.     I was following a group of protesters that were running from officers. The officers

              kept performing massed charges and other maneuvers that were successfully breaking the group

              up into smaller pieces. All of a sudden, the officers separated me from the crowd and I found

              myself running on my own. The officers were following along in their riot van.

                         6.     I heard the van accelerate towards me. Two officers cried out in unison, in a

              menacing sing-song voice, “WE’RE GONNA GET YOU!”

                         7.     I became deeply afraid for my safety. I did not know what the officers meant by

              “getting” me, nor what the officers would do to me once they “got” me. I ducked behind a large

              column, hoping I would be safe there. But an officer cried out again: “WE CAN STILL SEE

              YOU!”

                         8.     Fortunately, at this point the driver of the van sped off and I did not find out what

              the officer intended to do once he “got” me.



              PAGE 2          DECLARATION OF KARINA BROWN ISO MOTION FOR TRO AGAINST
                              FEDERAL DEFENDANTS
      Case
                                3:20-cv-01035-SI
                                              Document
                                                     71    Filed 07/22/20     Page 3 of 3




                         9.     I was again reporting on the protests near the federal courthouse on the night of

              July 20. A number of protesters, probably 100 or more, were massed in the outdoor foyer area of

              the courthouse, in between the pillars and the boarded-up doors. I was taking photos and videos

              and sending tweets documenting what was going on.

                         10.    Very suddenly, federal agents appeared in an embrasure in the courthouse wall

              and began shooting pepper balls at the crowd.

                         11.    Everyone started to run, and I tried to get behind one of the pillars to avoid being

              shot. As I was moving toward cover, however, a federal agent shot me directly in the buttocks,

              twice.

                         12.    I was less than 15 feet from the agent when he shot me. At that distance I am

              certain it was no accident that he hit me in that area. The agent targeted me as a member of the

              press when I was running away, and targeted my buttocks to add sexual harassment to injury.

                         13.    Fired at such close range, the shots were extremely painful and concentrated. The

              toxic pepper powder spread to my face, where it caused so much pain that I was unable to

              continue reporting. It continued to burn for hours. I have covered a lot of protests, and been

              around a lot of tear gas and pepper spray fired by Portland police, but they have rarely burned for

              more than 30 minutes. Whatever chemicals federal agents were using felt much, much stronger.

                         14.    I would like to continue attending and documenting the protests. That is my job,

              and I plan to begin covering the protests every night. I am fearful, however, that federal agents or

              local police will continue to target me, both as a member of the press and as a woman, and

              possibly injure me to a much greater extent than they did on this occasion.

                         I declare under penalty of perjury under the laws of United States of America that the

              foregoing is true and correct.



              Dated: July 21, 2020
                                                                                   Karina Brown



              PAGE 3           DECLARATION OF KARINA BROWN ISO MOTION FOR TRO AGAINST
                               FEDERAL DEFENDANTS
